DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 9,065,421 B1) in view of Aigner et al. (US 2005/0012568 A1), Nussl (NPL document - Enhanced stress durability of nano resonators with scandium doped electrodes), Bradley et al. (US 2019/0326873 A1) and Shoko (JP2012-139923).
1.  Feng et al. shows a bulk acoustic wave resonator comprising: a substrate (150); a first electrode (102); a piezoelectric layer (112) disposed on the first electrode and comprising a layer having a cation (Al) polarity (AlN layer 112 showing positive C axis polarity - col. 3, lns 25-40; cit. 1 Grannen et al. US 2017/0288628 A1, Applicants prior art cited in the IDS dated May 21, 2019;  Fig. 1A comprising positive cation polarity 150A - 0004), wherein the piezoelectric layer comprises a first piezoelectric layer (112) disposed on the first electrode (102)(Fig. 2); a second piezoelectric layer (116) and a second electrode (104) disposed on the second piezoelectric layer where the second piezoelectric layer having only an anion (N) polarity (AlN layer 116 showing negative axis polarity - col. 3, lns 25-40; cit. 1 Grannen et al. US 2017/0288628 A1, Applicants prior art cited in the IDS dated May 21, 2019;  Fig. 1A comprising negative C axis (e.g. anion) polarity 150A - 0004); but is silent where the piezoelectric layer disposed on the first electrode having only a cation (Al) polarity; a seed layer disposed on the substrate; where the first electrode disposed on the seed layer comprises an aluminum alloy layer containing scandium; and an oxide layer disposed directly on the first piezoelectric and the second piezoelectric layer dis[posed directly on the oxide layer.	
	Aigner et al. shows a layer having only a cation (Al) polarity (106 - Fig. 3).
Nussl shows an acoustic wave resonator comprising a first electrode comprising an aluminum 
alloy layer containing scandium (Sc)(abstract).
Bradley et al. shows a bulk acoustic wave resonator comprising a seed layer (301 - Fig. 3) disposed on the substrate (107); a first electrode (120) disposed on the seed layer.
Shoko shows a piezoelectric resonator comprising an oxide layer (76) directly connected between a first (73) and a second (79) piezoelectric layer (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bulk acoustic wave resonator disclosed by Feng et al. with a layer having only cation (Al) polarity disclosed by Aigner et al.: a first electrode comprising an aluminum alloy layer containing scandium (Sc) disclosed by Nussl; a seed layer disposed on the substrate; a first electrode disposed on the seed layer disclosed by Bradley et al. and an oxide layer directly connected between a first and a second piezoelectric layer disclosed by Shoko.  Such modifications would have been obvious where 
Aigner et al. shows several embodiments corresponding to Feng et al. including dual dielectric layers comprising opposing C axis polarities (Figs. 1, 2 Feng et al.; Figs, 1A, 1B Aigner et al.) and split stacked dielectric layers comprising opposing C axis polarities (Figs. 3, 4 Feng et al.; Figs. 3, 4A, 4B Aigner et al.), thus where the dielectric layer comprising having only a cation (Al) polarity would have been obvious; where the first electrode of Feng et al. with the AlSc electrode of Nussl would have obvious where Feng et al. teaches the first electrode 202 comprising Al (col. 4, ln 6), Nussl teaching an Al doped electrode containing scandium (AlSc) thus comprising a mere substitution of well-known art recognized equivalent metal electrodes; where the seed layer disposed on the substrate with a first electrode disposed on the seed layer of Bradley et al. is well-known in the art where devices by Feng et al. and Bradley et al. are by the same assignee; where seed layers are well-known in the bulk acoustic resonator art where Feng et al. further teaches a seed layer formed on piezoelectric layer 212 by standard plasma deposition (col. 4); where Aigner et al. teaches;
[0012] Starting from this prior art, it is the object of the present invention to provide an improved BAW resonator which does not have the drawbacks mentioned in connection with the prior art. 
Nussl teaching a doped AlSc electrode and teaches (abstract);
To explore mechanical stress durability of thin aluminum–scandium (AlSc) films, 0.86 GHz nano resonators with AlSc electrodes have been manufactured. Four different samples have been prepared altering the Sc content in the alloy between 0.0% and 2.5%. A final lift-off step accomplished manufacture procedure of the devices. The resonators have been operated with heavy load to determine power durability. The resonators with AlSc electrodes show increased power durability compared to conventional Al metallized devices. Texture and grain structure of all films have been investigated by means of electron backscatter diffraction (EBSD) and atomic force microscopy (AFM). Material fatigue of electrodes has been visualized by scanning electron microscopy (SEM). The refined grain structure of these alloys can explain the enhanced mechanical stress durability of AlSc electrodes.

Bradley et al. teaching;
[0006] As frequency and power requirements in BAW resonator-based devices (e.g., filters) continue to change, certain performance parameters can be compromised using known BAW resonator structures. 
[0007] What is needed, therefore, is a BAW resonator that overcomes at least the shortcomings of known BAW resonators described above. 

Shoko teaching;

[0035] Further, the piezoelectric layer 70 can be made thicker by having the above-mentioned structure.
The thickness of the intermediate layer 76 is preferably, for example, 20 to 100 nm.
According to this, the occurrence of cracks in the piezoelectric layer 70 can be more reliably suppressed.

Here, the thickness of the intermediate layer 76 may be larger than 100 nm, but by setting it to 20 to 100 nm, the effect of suppressing the occurrence of cracks can be sufficiently obtained.
If the thickness of the intermediate layer 76 is less than 20 nm, the effect of suppressing the occurrence of cracks may not be sufficiently obtained.
The thickness of the first piezoelectric layer 73 and the second piezoelectric layer 79 is not particularly limited, but is preferably 500 nm or less, respectively.
According to this, the occurrence of cracks in the piezoelectric layer 70 can be more reliably suppressed.

thus suggesting the obviousness of the modifications.
3.  The bulk acoustic wave resonator of claim 1, wherein a content of scandium (Sc) contained in the first electrode is 0.1 at% to 5 at% (0.5% - Nussl).
4.  The bulk acoustic wave resonator of claim 1, wherein a doping material of the piezoelectric layer comprises one of scandium, erbium, yttrium, lanthanum, titanium, zirconium and hafnium, or combinations thereof (Sc doped AlN - 0041 Bradley et al.).
5.  The bulk acoustic wave resonator of claim 4, wherein a content of the doping material in the piezoelectric layer is 0.1 at% to 30 at% (Sc = 0.5 - 44.0% atomic percentage - 0041 Bradley et al.).
6.  The bulk acoustic wave resonator of claim 1, wherein the second electrode comprises an aluminum alloy layer containing scandium (Sc)(Nussl teaching AlSc electrode; Feng et al. teaching the second electrode comprising Al where doping of the second electrode with Sc (AlSc) would have been obvious).
7.  The bulk acoustic wave resonator of claim 1, wherein the second electrode is composed of at least one of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridium (Ir), platinum (Pt), copper (Cu), titanium (Ti), tantalum (Ta), nickel (Ni), or chromium (Cr), or is composed of an alloy including any one thereof (Feng et al. teaching the second electrode comprising W, Mo, Al - col. 4, ln 34).
16.  The bulk acoustic wave resonator of claim 1, further comprising a cavity disposed in the substrate or above the substrate (152 - Feng et al., 110 - Bradley et al.).
17.  The bulk acoustic wave resonator of claim 1, wherein the substrate comprises a reflective layer embedded in a groove or stacked on the substrate (Bragg reflector 216-221 0058 Bradley et al.).
19.  A bulk acoustic wave resonator comprising: a substrate; a first electrode disposed on the substrate;
a piezoelectric layer disposed on the first electrode and comprising a first piezoelectric layer disposed on the first electrode and having only a cation (Al) polarity, an oxide layer disposed on the first piezoelectric layer, an oxide layer disposed directly on the first piezoelectric layer, and a second piezoelectric layer disposed directly on the oxide layer and having an anion (N) polarity; and a second electrode disposed on the second piezoelectric layer (Feng et al., Aigner et al., Nussl, and Bradley et al. teaching the bulk acoustic wave resonator, a first piezoelectric layer disposed on the first electrode and having only a cation (Al) polarity, and a second piezoelectric layer disposed on the oxide layer and having an anion (N) polarity; Shoko teaching the first and second piezoelectric layers disposed directly on the oxide layer; discussed in the reasons for rejection of the claims above).
20.  The bulk acoustic wave resonator of claim 1, wherein the aluminum alloy layer contains only scandium as an alloying element (Nussl teaching an AlSc electrode (abstract et al.); analogous to Applicants alloy AlSc electrode comprising only scandium - 0008, 0010, 0011, et al.).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 9,065,421 B1), Aigner et al. (US 2005/0012568 A1), Nussl (NPL document - Enhanced stress durability of nano resonators with scandium doped electrodes), Bradley et al. (US 2019/0326873 A1), and Shoko (JP2012-139923) as applied to claim 8 above, and further in view of Larson III et al. (US 2004/0227590 A1).
9.  Feng et al., Aigner et al., Nussl, Bradley et al. and Shoko teach the bulk acoustic wave resonator of claim 8, but are silent wherein a ratio of a thickness of the first piezoelectric layer to a thickness of the second piezoelectric layer ranges from 1.63 to 5.25.
Larson III et al. shows a bulk acoustic wave resonator wherein a ratio of a thickness of the first piezoelectric layer (18) to a thickness of the second piezoelectric layer (20) ranges from 1.63 to 5.25 (0024 - 3.105μm / 1.295μm = 2.397μm).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bulk acoustic wave resonator disclosed by Feng et al., Aigner et al., Nussl, Bradley et al. and Shoko wherein a ratio of a thickness of the first piezoelectric layer to a thickness of the second piezoelectric layer ranges from 1.63 to 5.25 disclosed by Larson III et al..  Such a modification would have been obvious where desired frequency response of stacked acoustic resonators is dependent of parameters such as the thickness of the piezoelectric layers; where devices by Feng et al., Bradley et al., and Larson III et al. are by the same assignee; and where Larson III et al. (abstract) teaches;
Acoustic resonator devices having multiple resonant frequencies and methods of making the same are described. In one aspect, an acoustic resonator device includes an acoustic resonant structure that includes first and second electrodes and first and second piezoelectric layers. The first and second electrodes abut opposite sides of a resonant volume free of any interposing electrodes. The first and second piezoelectric layers are disposed for acoustic vibrations in the resonant volume and have different respective acoustical resonance characteristics and respective piezoelectric axes oriented in different directions. The acoustic resonant structure has resonant electric responses at first and second resonant frequencies respectively determined at least in part by the acoustical resonance characteristics of the first and second piezoelectric layers.

thus suggesting the obviousness of the modification.
10.  The bulk acoustic wave resonator of claim 8, wherein a ratio of a thickness of the first piezoelectric layer to a thickness of the second piezoelectric layer ranges from 0.11 to 0.59 (Feng et al. teaching ratios of 1.442 @ 2243 Mhz (Table 1), 1.25 @ 688 MHz (Table 2); Larson III et al. teaching a ratio of 2.397 @ 900Mhz - 0019, 0024; where a ratio ranging from 0.11 to 0.59 would have been obvious dependent on desired frequency and does not comprise novelty).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 9,065,421 B1), Aigner et al. (US 2005/0012568 A1), Nussl (NPL document - Enhanced stress durability of nano resonators with scandium doped electrodes), Bradley et al. (US 2019/0326873 A1), and Shoko (JP2012-139923) as applied to claim 1 above, and further in view of Grannen et al. (US 2017/0288628 A1), Applicants prior art cited in the IDS dated May 21, 2019.
13.  Feng et al., Aigner et al., Nussl, Bradley et al. and Shoko teach the bulk acoustic wave resonator of claim 1, but are silent further comprising a passivation layer disposed on the second electrode.
Grannen et al. shows a bulk acoustic wave resonator further comprising a passivation layer disposed on the second electrode (0028).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bulk acoustic wave resonator disclosed by Feng et al., Aigner et al., Nussl, Bradley et al., and Shoko comprising a passivation layer disposed on the second electrode disclosed by Grannen et al..  Such a modification would have been obvious where a passivation layer formed on the top or second electrode is well-known in the art for bulk acoustic resonators; and where Grannen et al. (abstract) teaches;
A method is provided for forming a piezoelectric layer during a corresponding deposition sequence. The method includes sputtering aluminum nitride onto a sputtering substrate inside a reaction chamber having a gas atmosphere, the gas atmosphere initially including nitrogen gas and an inert gas, causing growth of the piezoelectric layer with a polarity in a negative direction. The method further includes adding a predetermined amount of oxygen containing gas to the gas atmosphere over a predetermined period of time, while continuing the sputtering of the aluminum nitride onto the sputtering substrate during a remainder of the deposition sequence, such that the piezoelectric layer is monolithic. The predetermined amount of oxygen containing gas causes the polarity of the aluminum nitride piezoelectric layer to invert from the negative direction to a positive direction, opposite the negative direction.

thus suggesting the obviousness of the modification.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 9,065,421 B1), Aigner et al. (US 2005/0012568 A1), Nussl (NPL document - Enhanced stress durability of nano resonators with scandium doped electrodes), Bradley et al. (US 2019/0326873 A1) and Shoko (JP2012-139923) as applied to claim 1 above, and further in view of Chan et al. (US 6,355,498 B1).
14.  Feng et al., Aigner et al., Nussl, Bradley et al., and Shoko teach the bulk acoustic wave resonator of claim 1, but are silent further comprising an etch stop portion disposed between the substrate and the first electrode and disposed around a cavity.
Chan et al. shows a bulk acoustic wave resonator further comprising an etch stop portion (etch barrier 30 - Fig. 12) disposed between the substrate (10’) and the first electrode (14) and disposed around a cavity.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bulk acoustic wave resonator disclosed by Feng et al., Aigner et al., Nussl, Bradley et al., and Shoko comprising an etch stop portion disposed between the substrate and the first electrode and disposed around a cavity disclosed by Chan et al..  Such a modification would have been obvious where an etch barrier layer disposed in a cavity is well-known in the art for bulk acoustic resonators; and where Chan et al. (col. 2, lns 4-27) teaches;
While the disclosed resonator offers advantages over prior resonators, the method of its fabrication, which requires first creating the cavity, then filling and finally etching the filler away from under the resonator itself, is not a method that can be readily incorporated in the traditional fabrication techniques used in the fabrication of monolithic integrated circuits. Further more, the etching process to remove the filler material disclosed in the prior art is a liquid etching process which also attacks aluminum and which sometimes washes away small parts of the circuit. 
Clearly there is still a need for a resonator which can be monolithically integrated with other semiconductor devices, in which the bulk structure resonator is not in contact with anything which would inhibit vibration. However, there is also as clearly a need for a method to fabricate this resonator which can be readily integrated in the typical monolithic integrated circuit manufacturing processes and which is less harsh on the materials used to construct the resonator. 
It is, therefore, an object of the present invention to provide a method and resulting resonator whose manufacturing steps may be readily integrated in a typical CMOS or Bipolar Silicon processing or added to such process as a post process step. 

thus suggesting the obviousness of the modification.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 9,065,421 B1), Aigner et al. (US 2005/0012568 A1), Nussl (NPL document - Enhanced stress durability of nano resonators with scandium doped electrodes), Bradley et al. (US 2019/0326873 A1) and Shoko (JP2012-139923) as applied to claim 1 above, and further in view of Burak et al. (US 2015/0280687 A1).
15.  Feng et al., Aigner et al., Nussl, Bradley et al. and Shoko teach the bulk acoustic wave resonator of claim 1, but are silent further comprising an insertion layer disposed below a portion of the piezoelectric layer.
Burak et al. shows a bulk acoustic wave resonator further comprising an insertion layer (130)
disposed below a portion of the piezoelectric layer (120).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have 
modified the bulk acoustic wave resonator disclosed by Feng et al., Aigner et al., Nussl, Bradley et al. and Shoko comprising an insertion layer disposed below a portion of the piezoelectric layer disclosed by Burak et al..  Such a modification would have been obvious where an insertion layer disposed below a portion of the piezoelectric layer is well-known in the art for bulk acoustic resonators; and where Burak et al. teaches;
[0004] In general, the performance of an acoustic resonator can be evaluated by the values of its parallel resistance Rp, series resistance Rs, quality (Q) factor, and its electromechanical coupling coefficient kt.sup.2. The series resistance Rs is the smallest value of magnitude of input impedance of the acoustic resonator, and series resonance frequency Fs is a frequency at which that minimum occurs. The parallel resistance Rp is the largest value of magnitude of input impedance of the acoustic resonator, and parallel resonance frequency Fp is a frequency at which that maximum occurs. The Q-factor is a parameter that quantifies the amount of energy lost in one cycle of oscillations and is defined as a fraction of energy lost to total energy stored in the resonator in one cycle of oscillations. The electromechanical coupling coefficient kt.sup.2 is a normalized difference between parallel and series resonance frequencies Fp and Fs and is typically expressed in percent values (%). 
[0005] Devices with higher Rp, higher Q-factor and lower Rs are considered to have superior performance compared to devices with lower Rp, lower Q-factor and higher Rs. Thus, other things being equal, it is desirable to provide a filter with an acoustic resonator having a higher Rp, higher Q-factor, and lower Rs. Nevertheless, these performance parameters are typically in a tradeoff relationship with other design factors, such as the cost and size of an acoustic resonator. For instance, in some designs, reducing the size of an acoustic resonator to achieve reduced cost may degrade one or more of the performance parameters. Accordingly, there is a general need for improved resonator designs that achieve improvements such as cost and size scaling without unduly compromising performance.

thus suggesting the obviousness of the modification.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 9,065,421 B1), Aigner et al. (US 2005/0012568 A1), Nussl (NPL document - Enhanced stress durability of nano resonators with scandium doped electrodes), Bradley et al. (US 2019/0326873 A1) and Shoko (JP2012-139923) as applied to claim 1 above, and further in view of Lee et al. (US 2016/0373083 A1).
18.  Feng et al., Aigner et al., Nussl, Bradley et al. and Shoko teach the bulk acoustic wave resonator of claim 1, but are silent wherein the seed layer is disposed on a membrane layer, the membrane layer forming a cavity together with the substrate, and the seed layer is composed of aluminum nitride (AIN).
Lee et al. shows a bulk acoustic wave resonator wherein the seed layer is disposed on a 
membrane layer (130)(seed layer formed using AlN is disposed on the membrane 130 - 0030), the membrane layer forming a cavity (112) together with the substrate (110), and the seed layer is composed of aluminum nitride (AIN).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bulk acoustic wave resonator disclosed by Feng et al., Aigner et al., Nussl, Bradley et al. and Shoko wherein the seed layer is disposed on a membrane layer, the membrane layer forming a cavity together with the substrate, and the seed layer is composed of aluminum nitride (AIN) disclosed by Lee et al..  Such a modification would have been obvious where a membrane with a seed layer thereon is well-known in the art for bulk acoustic resonators; and where Lee et al. (col. 2, lns 4-27) teaches;
[0075] As set forth above, according to embodiments in the present disclosure, a bulk acoustic wave resonator may secure reliability by preventing oxidation of electrodes. 
[0076] In addition, robust characteristics may be secured from an etching material used in a process of manufacturing a bulk acoustic wave resonator. 

thus suggesting the obviousness of the modification.


Response to Arguments
Applicant’s arguments filed January 8, 2021, with respect to the rejection(s) of claim(s) above under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of
Feng et al., Aigner et al., Nussl, Bradley et al., and Shoko for claims 1, 3-7, 16, 17, 19 and 20; Feng et al., Aigner et al., Nussl, Bradley et al., Shoko and Larson III et al. for claims 9 and 10; Feng et al., Aigner et al., Nussl, Bradley et al., Shoko and Grannen et al. for claim 13; Feng et al., Aigner et al., Nussl, Bradley et al., Shoko and Chan et al. for claim 14; Feng et al., Aigner et al., Nussl, Bradley et al., Shoko and Burak et al. for claim 15; and Feng et al., Aigner et al., Nussl, Bradley et al., Shoko and Lee et al. for claim 18.

Applicants submit;

I. Rejections under 35 U.S.C. § 103
Amended claim 1 recites:
a piezoelectric layer disposed on the first electrode and comprising a layer having only a cation (Al) polarity, wherein the piezoelectric layer comprises a first piezoelectric layer disposed on the first electrode and having only the cation (Al) polarity, an oxide layer disposed directly on the first piezoelectric layer, and a second piezoelectric layer disposed directly on the oxide layer and having an anion (N) polarity; and
a second electrode disposed on the second piezoelectric layer.

It is respectfully submitted that the cited references, taken either alone or in combination, fail to teach or suggest these features of amended claim 1.
According to amended claim 1, the piezoelectric layer includes (1) a first piezoelectric layer disposed on the first electrode and having only the cation (Al) polarity; (2) an oxide layer disposed directly on the first piezoelectric layer; and (3) a second piezoelectric layer disposed directly on the oxide layer and having an anion (N) polarity.
In rejecting previously pending claim 12, the Office Action acknowledged that such features are not taught or suggested by the combination of Feng, Aigner, Nussl, and Bradley. In order to make up for this deficiency, the Office Action pointed to Schmidhammer, and more specifically to the embodiment illustrated in FIG. 11 of Schmidhammer and described in paragraph [0048] of Schmidhammer. The Office Action states:
Schmidhammer shows a bulk acoustic wave resonator wherein the piezoelectric layer comprises a first piezoelectric layer (PS1) disposed on the first electrode (El), an oxide layer disposed on the first piezoelectric layer (KS; KS1, KS3, KS5 comprising Si02 -0048), and a second piezoelectric layer (PS2) disposed on the oxide layer.

The embodiment illustrated in FIG. 11 of Schmidhammer and described in paragraph [0048] of Schmidhammer includes a coupled resonator filter that includes two resonators R1 and R2. As described in paragraph [0048], the two resonators R1 and R2 are separated by the coupled layer system KS, which includes layers KS1, KS3, and KS5, which may be made from Si02. As such, these layers KS1, KS3, and KS5 are formed between successive resonators, and not between electrodes of a single resonator. Therefore, these layers KS1, KS3, and KS5 of Schmidhammer cannot be said to correspond to oxide layer of amended claim 1.  Furthermore, Schmidhammer fails to disclose that any of the layers KS1, KS3, and KS5 are disposed directly on the first electrode El.


None of the other cited references make up for the deficiencies in the combination of Feng, Aigner, Nussl, Bradley, and Schmidhammer discussed above with respect to the features recited in amended claim 1.
Since the cited references, taken alone or in combination, do not teach or suggest the recited features of amended claim 1, it is respectfully submitted that claim 1, and claims 3-7, 9, 10, 13-18, and 20 depending therefrom, are not rendered unpatentable by the cited references.

Amended claim 19 recites:
a piezoelectric layer disposed on the first electrode and comprising a first piezoelectric layer disposed on the first electrode and having only a cation (Al) polarity, an oxide layer disposed directly on the first piezoelectric layer, and a second piezoelectric layer disposed directly on the oxide layer and having an anion (N) polarity; and
a second electrode disposed on the second piezoelectric layer.

Since the cited references, taken alone or in combination, do not teach or suggest the recited features of amended claim 19, it is respectfully submitted that claim 19 is not rendered unpatentable by the cited references.

The Examiner agrees that the prior art cited in the office action dated November 11, 2020 does not meet the limitations of the claims as amended.  The Examiner directs Applicants attention to Shoko (JP2012-139923) showing first (73) and second (79) piezoelectric layers, further comprising an oxide layer (76) directly between the first and second piezoelectric layers thus obviating the Schmidhammer reference.  Shoko explicitly discusses reasons for including oxide layer (76)(0035) providing structural benefit by suppressing occurrence of cracks thus suggesting the obvious of the combination.  
Accordingly, the limitations of the claims do not patentably distinguish over the prior art and the rejections of the claims above are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843